DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2007/0136133 A1) in view of Barthelt et al. (US 2013/0339906 A1) and further in view of Nestel (US 2003/0046162 A1). 
Claims 1, 10, 11: 
Li teaches a memory device configured to store (or storying) a data structure including specification information for advertising spaces for a plurality of venues, 
the specification information including at least one of a date, a time, or a game that each of the advertising spaces are available for purchase, a purchase price (see fig. 5);
an interface controller configured to provide interactive user interfaces for user devices to enable the display and purchase of the advertising spaces in the venues and 
a processor communicatively coupled to the memory and the interface controller, the processor in cooperation with the interface controller configured to (see fig. 5, [0037]): 

cause the user device to display an upload interactive user interface that prompts a user to provide advertising content for the selected advertising space; receive a file containing advertising content from the user device (see fig.5, [0047]); 
adjust the advertising content based on the space parameters to fit within the area of the pictorial representation of the advertising space; at least one of replace the blank section of the pictorial representation of the advertising space with the adjusted advertising content, or apply the adjusted advertising content to the blank section of the pictorial representation of the advertising space (see [0048]-[0050];
render the preview picture with the pictorial representation of the advertising space having the adjusted advertising content; receive an acceptance to compete the purchase of the advertising space for the advertising content; and reserve the advertising space for the received advertising content for the at least one of the specified date, the time, or the game for the particular venue (see [0051], [0052]); also teaches that the content can be tested before being distributed (see [0038]).
Li teaches storing information including a screen layout (see [0033], [0040] of an advertising space digital signage within a retail location, wherein the display 34 may comprise plasma display panels or kiosk in lobbies, hallways ext. (see [0037]). Li failed to teach storing a preview picture showing more than the advertising space, (i.e. the advertising space is less than the preview picture or the preview picture is more than the advertising space. 
Barthelt teaches a preview picture including a pictorial representation of the respective advertising space and venue area around the advertising space, preview picture having a first marketplace for advertisers to present advertisement on billboard in sports venues, … content is uploaded on a central server and transmitted to site server at the network affiliate locations for displaying a content at a certain frequency or time of the day) (see [0044]-[0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nestel’s advertising distribution system in Li’s advertising in order to provide a tool for advertisers to advertise on billboards during game time.  
Claims 5, 15:

Claims 6, 16:    
Li teaches compare a resolution, a file size, pixel dimensions, or image dimensions of the received advertising content to the specification information of the advertising space in the memory; if the advertising comparison is within the specification information of the advertising space, render the received advertising content; and if the advertising comparison is outside of the specification information of the advertising space, cause the user device to display an error message without rendering the advertising content (see [0047]).

Claim 7:
Li teaches wherein the processor in cooperation with the interface controller is configured to display the rendered advertising content by causing the video of the advertising content to play within a media player that has a display area formatted to correspond to the advertising space (see [0037]). 
Claim 8:
 Barthelt teaches wherein the blank section includes at least one of a blank screen or scoreboard, a greyed-out area, a blacked-out area, or a graphic indicative of the space parameters (see fig. 7,8).
Claim 9:   
Li/Barthelt teaches wherein the interface controller in conjunction with the processor is configured to enable the advertising space to be selected during a session with other advertising 
Claim 12.    
Li teaches wherein the specification information for the advertising space includes a minimum purchase requirement for the venue, the method further comprising: determining, via the processor, that acceptance to complete the purchase of the advertising space does not meet the minimum purchase requirement; preventing, via the processor, the completion of the purchase of the advertising space; and causing, via the processor, the user device to display information indicative that the minimum purchase requirement has not been met (see [0059]-[0060], [0065]).
Claims 13, 14:
Barthelt teaches specifying, via the processor, the blank section of the pictorial representation of the advertising space in the preview image as an active element for displaying at least one or an image or a video; wherein the blank section includes generic advertising content or an example of advertising content (see fig. 2-8).
Claim 17:
Li teaches wherein the game includes at least a game for professional sports teams, collegian sports teams, or amateur sports teams; the time includes at least one of a game time, period, or quarter or a clock time; the venue includes at least one of an arena, a stadium, a center, a field, a coliseum, a park, or a pitch; and the advertising space includes at least one of a video board, a banner board, a small screen, a central scoreboard, or a jumbotron (see fig. 3, [0037]-[0038]). Nestel teaches game for professional sports teams, venue (such as stadium), time etc., (see [0044]-[0048]).   

Claims 18, 19:
Li teaches wherein the preview image includes two of the same advertising spaces, and wherein the received advertising content is rendered in both of the advertising spaces shown in the preview image; wherein the specification information for the advertising space includes a plurality of preview images such that each preview image is associated with respective space parameters identifying at least one of a location, boundary, or area of the advertising space within the respective preview picture, and wherein the received advertising content is rendered in the plurality of preview images (see fig. 5, [0043])
 Claim 20:
Li teaches receiving, in the processor, a request message from the user device with search criteria for advertising space; searching, via the processor, the memory device for advertising space that meet the search criteria using related specification information; and
transmitting, via the processor to the user device; information indicative of the advertising space to enable the selection of the advertising space, wherein the search criteria includes at least one of a sports market, a venue name, a sports team name, a sports league, a date, an advertising space type, a location exposure, or a budget (see fig. 3-5)

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Barthelt, in view of Nestel and  further in view of Gelman et al. (US 2010/0118200 A1).

Li teaches review process for the image meeting the seller image or display policies (see [0048]), but failed to teach wherein the banned content includes at least one of nudity, violence, profanity, negative words or phrases, racial words or phrases, racial images, or words, phrases, or images related to adult products and to explicitly teach optical character recognition or image analysis. Gelman teaches analyzing content for least one of nudity, violence, profanity, negative words or phrases, racial words or phrases, racial images, or words, phrases, or images related to adult products and optical character recognition or image analysis. for at least one of teaches perform optical character recognition (“OCR”) or image analysis on the advertising content to determine a content composition; compare the content composition to a plurality of banned content; enable the acceptance of the advertising content if the content composition does not match the banned content; and cause the interface controller to have the user device display an error message if the content composition matches at least a portion of the banned content (see [0353]-[0355]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventing to include Gelman’s content analysis for offensive or inappropriate words or images including an image recognition algorithm in Li’s advertising placement in order to avoid placement of contents with offensive or inappropriate works or image.
Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered and addressed above.
As understood based on applicant’s argument, the preview picture is a picture of an area more that is more than the advertising space. Based on that understanding, the rejection under 112 is withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688